Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

THIS AGREEMENT is made as of the 17th day of September, 2015, between CODORUS
VALLEY BANCORP, INC., a Pennsylvania business corporation (the “Corporation”),
PEOPLESBANK, A Codorus Valley Company (the “Bank”) and A. Dwight Utz (the
“Executive”), an adult individual.

 

 

WITNESSETH:

 

WHEREAS, the Corporation, the Bank and the Executive desire to enter into an
Employment Agreement regarding, among other things, the employment of the
Executive by the Corporation and the Bank as Executive Vice President and Chief
Operating Officer of the Corporation and the Bank.

 

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto, intending to be legally bound, agree as
follows:

 

1.Employment. The Corporation and the Bank each hereby employ Executive and
Executive hereby accepts employment with the Corporation and the Bank, under the
terms and conditions set forth in this Agreement.

 

2.Duties of Employee. Executive shall perform and discharge well and faithfully
such duties as an executive officer of the Corporation and the Bank as may be
assigned to Executive from time to time by the Chairman of the Board of the
Corporation and/or the Bank. Executive shall be appointed as a member of the
Board of Directors of the Bank and shall be employed as Executive Vice President
and Chief Operating Officer of Corporation and the Bank, and shall hold such
other titles as may be given to him from time to time by the Board of Directors
of the Corporation or the Bank. Executive shall devote his full time, attention,
ability and energies to the business of the Corporation and the Bank during the
Employment Period (as defined in Section 3 of this Agreement); provided,
however, that this Section 2 shall not be construed as preventing Executive from
(a) engaging in activities incident or necessary to personal investments so long
as it does not exceed 5% of the outstanding shares of any publicly held company,
(b) acting as a member of the Board of Directors of any non-profit association
or corporation or as a member of the Board of Directors or Trustees of any other
such organization, with the prior written approval of the Audit Committee of the
Board of Directors of the Bank, or (c) being involved in any other activity with
the prior written approval of the Board of Directors of the Bank. The Executive
shall not engage in any business or commercial activities (including investment
in an existing or prospective customer), duties or pursuits which compete with
the business or commercial activities of the Corporation or the Bank, or their
respective subsidiaries nor may the Executive serve as a director or officer or
in any other capacity in a company which competes with the Corporation, the Bank
or their respective subsidiaries.

 

   

 

 

 

3.Term of Agreement.

 

(a)The Corporation and the Bank hereby shall employ the Executive and the
Executive hereby accepts employment with the Corporation and the Bank for a term
of two years (the “Employment Period”), beginning on September 17, 2015, and
ending September 17, 2017 subject, however, to prior termination of this
Agreement as set forth below. Unless written notice of nonrenewal is given by
May 31st of 2017 and by May 31st of each successive calendar year thereafter,
the Employment Period shall be automatically extended an additional twelve
months.

 

(b)Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically for Cause (as defined herein and as
determined by the Bank in its reasonable discretion) upon written notice from
the Chairman of the Board of the Corporation and/or the Bank to Executive. As
used in this Agreement, “Cause” shall mean any of the following:

 

(i)Executive’s conviction of or plea of guilty or nolo contendere to a felony, a
crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive for a period of thirty (30) consecutive days or more;

 

(ii)Executive’s failure to follow the good faith, lawful instructions of the
Chairman of the Board of the Corporation and/or the Bank following written
notice of such instructions;

 

(iii)Executive’s failure to substantially perform Executive’s duties to the
Corporation or the Bank, other than a failure resulting from Executive’s
incapacity because of physical or mental illness, as provided in subsection (e)
of this Section 3, which failure results in injury to the Corporation or the
Bank, monetarily or otherwise;

 

(iv)Executive’s intentional violation of the provisions of this Agreement;

 

(v)dishonesty or gross negligence of the Executive in the performance of his
duties;

 

(vi)conduct on the part of the Executive bringing public discredit to the
Corporation or the Bank;

 

(vii)Executive’s breach of fiduciary duty involving personal profit;

 

(viii)Executive’s material violation of Corporation or Bank policies and
procedures; and

 

-2- 

 

 

 

(ix)Executive’s violation of any law, rule or regulation governing Banks or Bank
officers or any final cease and desist order issued by a Bank regulatory
authority, any of which materially jeopardizes the business of the Corporation
or the Bank.

 

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination.

 

(c)Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically upon Executive’s voluntary termination
of employment (other than in accordance with Section 5 of this Agreement) for
Good Reason. The term “Good Reason” shall mean any of the following without the
Executive’s consent:

 

(i)Any material reduction in title or a material reduction in the Executive’s
responsibilities or authority which are inconsistent with, or the assignment to
the Executive of duties inconsistent with, the Executive’s status as Executive
Vice President and Chief Operating Officer of the Corporation and the Bank;

 

(ii)Any geographical reassignment of the Executive which, in the exercise of his
reasonable discretion, necessitates that the Executive move his principal
residence more than fifty (50) miles from his current office or requires
Executive to commute more than fifty (50) miles one way from his current office;

 

(iii)Any material reduction in the Executive’s Annual Base Salary as in effect
on the date hereof or as the same may be increased from time to time; and

 

(iv)Any other action or inaction that constitutes a material breach of this
Agreement on the part of the Bank; provided, however, that “Good Reason” shall
not be deemed to exist unless:

 

(A)      the Executive has provided notice in writing (the “Notice of
Termination”) to the Bank of the existence if one or more of the conditions
listed in (i) through (iv) above within 90 days after the initial occurrence of
such condition or conditions;

 

(B)      such condition or conditions have not been cured by the Bank within 30
days after receipt of such Notice of Termination; and

 

(C)       the Executive actually terminates his employment with the Bank within
60 days after the Executive’s receipt of such Notice of Termination.

 

-3- 

 

 

 

If such termination occurs for Good Reason, then Bank shall pay Executive an
amount equal to the greater of 1.0 times the Executive’s Annual Base Salary or
the remainder of the Executive’s Annual Base Salary for the remaining term of
the Agreement as defined in Section 4(a) and, in each case, the continuation of
employee benefits for one year, subject to the Bank’s receipt of a release
agreement executed by the Executive and acceptable to the Bank. Said amount
shall be payable in equal monthly installments over a term equal to the term for
which Executive is being paid, i.e., twelve (12) to twenty-four (24) months and
shall be subject to federal, state and local tax withholdings.

 

(d)Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically upon Executive’s death and Executive’s
rights under this Agreement shall cease as of the date of such termination.

 

(e)Executive and Bank agree that if Executive becomes Disabled, within the
meaning of Section 409A of the Internal Revenue Code of 1986 as amended (the
“Code”), and the regulations thereunder, and becomes eligible for
employer-provided short-term and/or long-term disability benefits, or worker’s
compensation benefits, then the Bank’s obligation to pay Executive his Annual
Base Salary shall be reduced by the amount of the disability or worker’s
compensation benefits received by Executive.

 

Executive and Bank agree that if, in the judgment of the Bank’s Board of
Directors, the Executive is unable, as a result of illness or injury, to perform
the essential functions of his position on a full-time basis with or without a
reasonable accommodation and without posing a direct threat to himself or others
for a period of six months, the Bank will suffer an undue hardship in continuing
the Executive’s employment as set forth in this Agreement. Accordingly, this
Agreement shall terminate at the end of the six-month period, and all of
Executive’s rights under this Agreement shall cease, with the exception of those
rights which Executive may have under the Bank’s benefit plans.

 

(f)Executive agrees that in the event his employment under this Agreement is
terminated for any reason, Executive shall resign as a director of the Bank, the
Corporation or any affiliate or subsidiary thereof, if he is then serving as a
director of any of such entities.

 

4.Employment Period Compensation.

 

(a)Annual Base Salary. For services performed by Executive under this Agreement,
the Bank shall pay Executive an Annual Base Salary during the Employment Period
at the rate of three hundred fifty thousand dollars ($350,000) per year, minus
applicable withholdings and deductions, payable at the same times as salaries
are payable to other executive employees of the Bank. The Bank may, from time to
time, increase Executive’s Annual Base Salary, and any and all such increases
shall be deemed to constitute amendments to this Section 4(a) to reflect the
increased amounts, effective as of the date established for such increases by
the Board of Directors of the Bank or any committee of such Board of Directors
in the resolutions authorizing such increases.

 

-4- 

 

 

 

(b)Vacation, Holidays, Sick Days and Personal Days. The Executive shall be
entitled to the number of paid vacation days in each calendar year determined by
the Bank from time to time for its senior executive officers, but not less than
Five (5) weeks in any calendar year (prorated in any calendar year during which
the Executive is employed hereunder for less than the entire such year in
accordance with the number of days in such calendar year during which he is so
employed). The Executive shall also be entitled to all paid holidays, sick days
and personal days given by the Bank to its employees.

 

(c)Employee Benefit Plans. During the term of this Agreement, Executive shall be
entitled to participate in or receive the benefits of any employee benefit plan
currently in effect at the Bank, subject to the terms of said plan, until such
time that the Board of Directors of the Bank authorizes a change in such
benefits.

 

(d)Automobile. During the term of this Agreement, the Bank shall provide
Executive with exclusive use of an automobile. Bank shall be responsible for and
pay all costs of insurance coverage, repairs, maintenance and other incidental
expenses, including license. A vehicle is provided for Executive’s use as a Bank
employee and, therefore, may only be driven by Executive or other Bank
employees.

 

(e)Business Expenses. During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him, which are properly accounted for, in accordance with the policies and
procedures established by the Board of Directors of the Bank for its executive
officers.

 

(f)Membership Dues. While serving as Executive Vice President and Chief
Operating Officer of the Corporation and the Bank, Executive shall be reimbursed
for initiation fees and membership dues to a country club (or similar
establishment located within the Bank’s market area and as agreed to by the
Chairman of the Board) along with reasonable club expenses incurred during the
conduct of Bank or Corporation business.

 

(g)Bonus. The Board of Directors of the Bank, in its sole discretion, may
provide for payment of a periodic bonus to the Executive in such amount or
nature as the Board deems appropriate to provide incentive to the Executive and
to reward Executive for his performance.

 

(h)Stock Compensation Plans. The Executive also shall be eligible during the
term of this Agreement for grants or awards of stock options or restricted stock
pursuant to the Corporation’s stock based incentive plans which shall be
consistent with grants or awards to other senior officers generally.

 

-5- 

 

 

 

(i)Director Fees. The Executive shall not be entitled to director’s fees or
other compensation for services as a director of the Bank or the Corporation or
for services as a member of a Committee of the Board of Directors of the Bank or
the Corporation.

 

5.Termination of Employment Following Change of Control.

 

(a)If a Change of Control (as defined in Section 5(b) of this Agreement) shall
occur and if thereafter at any time during the term of this Agreement there
shall be:

 

(i)any involuntary termination of Executive’s employment (other than for the
reasons set forth in Section 3(b) of this Agreement); or

 

(ii)if Executive terminates his employment for “Good Reason” during the period
commencing with the date of any “Change of Control”, as defined herein, and
ending on the second anniversary of the date of the Change of Control, by
delivering a notice in writing (the “Notice of Termination”) to the Bank, then,
in either case, the provisions of Section 6 of this Agreement shall apply.

 

(b)As used in this Agreement, “Change of Control” shall mean: a Change in the
Ownership of Codorus Valley Bancorp, Inc. (the “Corporation”) or the Bank, (as
defined below), a Change in the Effective Control of the Corporation or the Bank
(as defined below), or a Change in the Ownership of a Substantial Portion of the
Assets of the Corporation or the Bank, (as defined below).

 

(i)Change in the Ownership of the Corporation or the Bank. A Change in the
Ownership of the Corporation or the Bank occurs on the date that any one person,
or more than one person acting as a group (as defined below), acquires ownership
of stock of the Corporation or the Bank that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of the Corporation or the Bank. However, if
any one person, or more than one person acting as a group, is considered to own
more than 50 percent of the total fair market value or total voting power of the
stock of the Corporation or the Bank, the acquisition of additional stock by the
same person or persons is not considered to cause a Change in the Ownership of
the Corporation or the Bank. An increase in the percentage of stock owned by any
one person, or persons acting as a group, as a result of a transaction in which
the Corporation or the Bank acquires its stock in exchange for property will be
treated as an acquisition of stock for these purposes. A change in ownership of
the Corporation or the Bank only occurs when there is a transfer or issuance of
stock of the Corporation or the Bank and the stock remains outstanding after the
transaction.

 

-6- 

 

 

 

(ii)Change in Effective Control of the Corporation or the Bank. A Change in
Effective Control of the Corporation or the Bank occurs only on the date that
either:

 

(A)Any one person, or more than one person acting as a group (as defined below),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Corporation or the Bank possessing 35 percent or more of the total voting power
of the stock of the Corporation or the Bank; or

 

(B)A majority of members of the Corporation’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Corporation’s Board of Directors
prior to the date of the appointment or election.

 

If any one person, or more than one person acting as a group, is considered to
effectively control the Corporation or the Bank, the acquisition of additional
control of the Corporation or the Bank by the same person or persons is not
considered to cause a Change in the Effective Control of the Corporation or the
Bank.

 

(iii)Change in Ownership of a Substantial Portion of the Corporation’s or the
Bank’s Assets. A Change in Ownership of a Substantial Portion of the
Corporation’s or the Bank’s Assets occurs on the date that any one person, or
more than one person acting as a group (as defined below), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Corporation or the Bank
that have a total gross fair market value equal to or more than 40 percent of
the total gross fair market value of all of the assets of the Corporation or the
Bank immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of assets of the Corporation or the
Bank, or the value of the assets being disposed of, determined without regard to
any liabilities associated with such assets.

 

There is no Change in Control under this Paragraph 5(b) if there is a transfer
of assets to an entity that is:

 

(i)A shareholder of the Corporation or the Bank (immediately before the asset
transfer) in exchange for or with respect to its stock;

 

(ii)An entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the Corporation or the Bank;

 

(iii)A person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Corporation or the Bank; or

 

-7- 

 

 

 

(iv)An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in (i), (ii) or (iii)
above.

 

For purposes of this Paragraph 5(b), persons will not be considered to be acting
as a group solely because they purchase or own stock or purchase assets of the
Corporation or the Bank at the same time. However, persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of assets, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

For purposes of this Paragraph 5(b) the obligation to make payments and provide
benefits under this Agreement shall primarily be those of the Executive’s
Employer as of the date of his termination of employment. In the event the
Employer is not the Corporation or the Bank, the Bank will cause such Employer
to make required payments and provide required benefits. To the extent the Bank
fails or is unable to do so, it shall make such payments and provide such
benefits.

 

6.Rights in Event of Termination of Employment Following Change in Control.

 

(a)In the event of a termination of employment following a change of control (as
described in Section 5(a) of this Agreement), Executive shall be entitled to
receive the compensation and benefits set forth below:

 

(i)Basic Payments. The Executive will be paid an amount equal to two times the
sum of (A) his then current Annual Base Salary, and (B) the highest bonus paid
to him with respect to one of the three calendar years immediately preceding the
year of termination. Such amount will be paid to the Executive in a lump sum
within ten (10) days following the date of termination of employment.

 

(ii)Continuation of Employee Benefits. For a period of two (2) years from the
date of termination of employment, the Bank also shall maintain in full force
and effect, for the continued benefit of the Executive, all employee benefit
plans and programs to which the Executive was entitled prior to the date of
termination, if the Executive’s continued participation is possible under the
general terms and provisions of such plans, and programs, except that if the
Executive’s participation in any health, medical, life insurance, or disability
plan or program is barred, the Bank shall obtain and pay for, on the Executive’s
behalf, individual insurance plans, policies or programs which provide to the
Executive health, medical, life and disability insurance coverage which is
substantially equivalent to the insurance coverage to which Executive was
entitled prior to the date of termination.

 

-8- 

 

 

 

(b)Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking other employment or otherwise. Except
as provided in this Section 6(a), unless otherwise agreed to in writing, the
amount of payment or the benefit provided for in this Section 6 shall not be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

 

(c)Anything in this Agreement to the contrary notwithstanding, in the event that
a Change in Control occurs and it shall be determined that any payment or
distribution by the Corporation or the Bank to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (‘Total Payments”) would otherwise
exceed the amount (the “Safe Harbor Amount”) that may be received by the
Executive without the imposition of an excise tax under section 4999 of the
Code, then the Total Payments shall be reduced to the extent, and only to the
extent, necessary to assure that their aggregate present value, as determined in
accordance with the applicable provisions of section 280G of the Code, does not
exceed the greater of the following dollar amounts (the “Benefit Limit”):

 

(i)the Safe Harbor Amount, or

 

(ii)the greatest after-tax amount payable to the Executive after taking into
account any excise tax imposed under section 4999 of the Code on the Total
Payments.

 

7.Rights in Event of Termination of Employment Absent Change in Control.

 

(a)If Executive’s employment is involuntarily terminated by Bank without Cause
and no Change in Control shall have occurred at the date of such termination,
then Bank shall pay Executive an amount equal to the greater of 1.0 times the
Executive’s Annual Base Salary or the remainder of the Executive’s Annual Base
Salary for the remaining term of the Agreement as defined in Section 4(a) and,
in each case, the continuation of employee benefits for one year, subject to the
Bank’s receipt of a release agreement executed by the Executive and acceptable
to the Bank. Said amount shall be payable in equal monthly installments over a
term equal to the term for which the Executive is being paid, i.e. twelve (12)
to twenty-four (24) months and shall be subject to federal, state and local tax
withholdings.

 

-9- 

 

 

 

(b)Executive shall not be required to mitigate the amount of any payment
provided for in this Section 7 by seeking other employment or otherwise. Except
as provided in this Section 7(a), unless otherwise agreed to in writing, the
amount of payment or the benefit provided for in this Section 7 shall not be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

 

8.Post-Employment Covenants.

 

(a)Trade Secrets.

 

For purposes of this section, “Trade Secrets” shall include information not
otherwise known to persons not employed by the Bank relating to the
Corporation’s or the Bank’s financial data, marketing and business plans, profit
margins, contracts, services, products, personnel, improvements, formulas,
designs, styles, processes, customers, vendors, referral sources, suppliers,
business methods, practices and policies. Trade Secrets shall not include any
information known generally to the public (other than as a result of an
unauthorized disclosure of such information by any person) or any information
that must be disclosed as required by law.

 

Executive acknowledges that, in the course of Executive’s employment with the
Bank, Executive is likely to develop and/or have access to the Corporation’s or
the Bank’s Trade Secrets, the misuse, misapplication and/or disclosure of which
is likely to cause substantial and irreparable damage to the business and asset
value of the Bank. Accordingly, Executive agrees that, without the written
consent of the Corporation’s and the Bank’s Board of Directors, he will not,
during the term of his employment with Bank or at any time thereafter (and
regardless of the reason for termination of employment), and other than in
furtherance of his duties as an Executive of the Corporation and the Bank,
knowingly use or disclose to any person, any Trade Secrets of the Corporation or
the Bank. Executive will also not copy, duplicate, transfer, transmit, disclose
or permit any unauthorized person access to the Corporation’s or the Bank’s
Trade Secrets.

 

Upon request of the Bank, and in any event upon the termination of employment
with the Bank (whether such termination is voluntary or involuntary), Executive
will deliver to the Bank all materials, including, but not limited to,
memoranda, notes, records, tapes, documentation, discs, manuals, files, other
documents, and all copies thereof in any form (“Bank Property”) that belong to
the Bank or that concern or contain Trade Secrets, that are in Executive’s
possession, whether made or compiled by Executive, furnished to Executive or
otherwise obtained by Executive or in his possession or control.

 

Executive affirms and acknowledges that he is not subject to any employment,
non-disclosure, confidentiality, non-compete, or other agreement with any third
party which would prevent or prohibit Executive from fulfilling his duties for
the Corporation or the Bank. If Executive is the subject of any such agreement,
and has any doubt as to its applicability to Executive’s position with the Bank,
Executive will provide a copy of such agreement to the Bank prior to the date on
which Executive executes this Agreement so the Bank can make a determination as
to its effect on Executive’s ability to work for the Corporation and the Bank.

 

-10- 

 

 

 

Executive acknowledges specifically that he has been provided adequate and
reasonable consideration for the promises made by him within this Section and
further specifically agrees that he intends to be legally bound by these
restrictions.

 

The intent of this Section (a) is to provide the Bank with all remedies afforded
to it under applicable law, including, but not limited to, those remedies
available under the Pennsylvania Uniform Trade Secrets Act.

 

(b)Non-Competition and Non-Solicitation

 

Executive acknowledges and agrees that during his employment with the
Corporation and the Bank, Executive will be introduced to and otherwise have
contact with the Bank’s customers, vendors, suppliers and referral sources.
Executive acknowledges and agrees that the Bank’s goodwill, as reflected in its
relationship with its customers, vendors, suppliers and referral sources, is of
tremendous value to the Bank, and that the Bank is allowing Executive access to
these customers, vendors, suppliers and referral sources for the single and sole
purpose of furthering the Bank’s business relationship with them. Additionally,
Executive’s access to the Corporation’s and the Bank’s Trade Secrets make it
highly likely that such information would be of use to a competitor of the Bank
should Executive work for such a competitor. Because the Bank would be unable to
assure compliance with nondisclosure requirements, the parties hereto agree to
the restrictions set forth in this Section. Finally, Executive acknowledges that
he will be provided specialized training and develop unique skills by the Bank,
all of which would be of significant value to a competitor. Accordingly, in
addition to any other limitation imposed by law and/or this Agreement, Executive
agrees as follows:

 

(i)       During the course of his employment with the Corporation and the Bank,
and for a period of twelve (12) months following the termination of Executive’s
employment with the Corporation and the Bank for any reason (whether such
termination is voluntary or involuntary), Executive will not, except in
furtherance of his duties as an employee of the Corporation and the Bank, either
on his own behalf or on behalf of any other person, entity, firm, or
corporation, whether as a principal, agent, executive, stockholder, partner,
officer, member, director, sole proprietor, or otherwise, contact or solicit
(either directly or indirectly) any of the Bank’s customers, vendors, suppliers
and referral sources.

 

(ii)      During the course of Executive’s employment with the Bank, and for a
period of twelve (12) months following the termination of Executive’s employment
with the Corporation and the Bank for any reason (whether such termination is
voluntary or involuntary), Executive will not, except in furtherance of his
duties as an employee of the Corporation and the Bank, either on his own behalf
or on behalf of any other person, entity, firm, or corporation, whether as a
principal, agent, Executive, employee, stockholder, partner, officer, member,
director, sole proprietor, or otherwise, engage in business with or otherwise
provide (either directly or indirectly) services to any of the Bank’s customers,
suppliers, vendors and referral sources that are the same or similar to any
services provided by the Bank.

 

-11- 

 

 

 

(iii)      For a period of twelve (12) months following the termination of
Executive’s employment with the Corporation and the Bank for any reason (whether
such termination is voluntary or involuntary), Executive will not, either on
Executive’s own behalf or on behalf of any other person, entity, firm, or
corporation, whether as a principal, employee, stockholder, partner, or sole
proprietor (except as an investor owning less than 5% of the stock of a publicly
owned company), compete with the Bank, the Corporation or any of their
respective subsidiaries or affiliates, or otherwise engage in lending, banking
or financial services within a fifty (50) mile radius of any branch banking
office of the Bank.

 

(iv)      For a period of twelve (12) months following the termination of
Executive’s employment with the Corporation and the Bank for any reason (whether
such termination is voluntary or involuntary), Executive will not provide
financial or other assistance to any person, entity, firm, or corporation
engaged the banking, lending, financial services or insurance business.

 

(v)       Executive acknowledges specifically that he has been provided adequate
and reasonable consideration for the promises made by him within this Section
and further specifically agrees that he intends to be legally bound by these
restrictions.

 

(c)Non-Solicitation of Employees

 

Executive acknowledges and agrees that the Bank’s relationship with its
employees is of tremendous value to the Bank, and that the Bank allows Executive
access to these employees for the single and sole purpose of furthering its
business objectives. Accordingly, in addition to any other limitation imposed by
law and/or this Agreement, Executive agrees that during the period of
Executive’s employment with the Corporation and the Bank and for a period of
twelve (12) months following the termination of Executive’s employment with the
Corporation and the Bank for any reason (whether voluntary or involuntary),
Executive will not recruit or otherwise encourage any of the Bank’s employees
(including temporary employees) to terminate their relationship with the Bank or
to seek employment with any other entity. Executive acknowledges that the
Corporation and the Bank would suffer significant financial harm as a result of
losing any employee.

 

Executive acknowledges specifically that he has been provided adequate and
reasonable consideration for the promises made by him within this Section and
further specifically agrees that he intends to be legally bound by these
restrictions.

 

(d)Non-Disparagement

 

Executive and the Corporation and the Bank agree that, to the fullest extent
allowed by law, neither will make any disparaging or negative remarks to any
person concerning the other, its business practices, its business plans,
Executive’s employment, or the termination of this Agreement.

 

-12- 

 

 

 

(e)Reasonableness

 

Executive acknowledges that he has carefully read and considered Sections (a),
(b), (c) and (d) above and, having done so, agrees that the restrictions set
forth in these Sections are fair and reasonable, and are legitimately required
for the protection of the Corporation’s and the Bank’s business, interests and
goodwill. In the event that any part or portion of Section (a), (b), (c) and/or
(d) is deemed by a court of competent jurisdiction to be overbroad or otherwise
invalid, Executive authorizes said court to enforce the Section(s) at issue to
the fullest extent possible to protect the interests of the Corporation and the
Bank. In addition, Executive specifically agrees and understands that the
covenants set forth in Sections (a), (b), (c) and (d), above, shall survive the
termination of Executive’s employment relationship with the Corporation and the
Bank.

 

(f)Remedies for Breach

 

Notwithstanding the provisions of Section 16 of this Agreement, the parties
agree that the Bank may seek and obtain injunctive relief in the Court of Common
Pleas of York County, Pennsylvania, should the Corporation and the Bank believe
that Executive has breached any part of Section 8 of this Agreement.

 

Executive recognizes and agrees that damages in the event of a breach by
Executive of Sections (a), (b), (c) and/or (d), above, would be difficult, if
not impossible, to ascertain, and Executive therefore agrees that, if such
breach occurs, the Corporation and the Bank, in addition to and without limiting
any other remedy or right they may have, shall have the right to an injunction
or other equitable relief, in any court of competent jurisdiction, enjoining any
such breach, and Executive hereby waives any and all defenses Executive may have
on the grounds of lack of jurisdiction or competence of the court to grant such
an injunction or other equitable relief. (Executive agrees that the Corporation
and the Bank shall not be required to post more than a nominal bond or surety in
order to obtain such injunction or relief.) The existence of this right shall
not preclude any other rights and remedies at law or in equity which the Bank
may possess.

 

9.Liability Insurance. The Corporation and the Bank shall use their best efforts
to obtain insurance coverage for the Executive under an insurance policy
covering officers and directors of the Corporation and the Bank against
lawsuits, arbitrations or other legal or regulatory proceedings; however,
nothing herein shall be construed to require the Corporation or the Bank to
obtain such insurance, if the Board of Directors of the Bank determines that
such coverage cannot be obtained at a reasonable price.

 

10.Specified Employee Status. Notwithstanding anything in this Agreement to the
contrary, in the event Executive is determined to be a Specified Employee, as
that term is defined in Section 409A of the Code and the regulations promulgated
thereunder, payments to such Specified Employee under paragraphs 3(c), 6 or 7,
other than payments qualifying as short term deferrals or an exempt pay
arrangement under Section 409A, shall not begin earlier than the first day of
the seventh month after the date of termination. If any payments are postponed
due to such requirements, such postponed amounts shall be paid in a lump sum to
the Executive on the first payroll date that occurs after the date that is six
months following the Executive’s separation of service with the Bank.

 

-13- 

 

 

 

For purposes of the foregoing, the date upon which a determination is made as to
the Specified Employee status of the Executive, the Identification Date (as
defined in Section 409A of the Code and the regulations promulgated thereunder)
shall be December 31.

 

11.Notices. Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be in writing and deemed
properly given when hand-delivered or mailed by registered or certified mail,
postage prepaid with return receipt requested, to Executive’s residence, in the
case of notices to Executive, and to the principal executive office of the Bank,
to the attention of the Chairman of the Board of Directors, in the case of
notice to the Bank, or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

12.Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and an executive officer specifically designated by the Board of
Directors of the Bank. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

13.Assignment. This Agreement shall not be assignable by any party, except by
the Bank or Corporation to any successor in interest to its business.

 

14.Entire Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter of this Agreement. Upon the execution and
delivery of this Agreement, any prior agreement relating to the subject matter
hereof will be deemed automatically terminated and be of no further force or
effect.

 

15.Successors; Binding Agreement.

 

(a)Bank will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the
businesses and/or assets of the Bank to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession had taken place. Failure by the
Bank to obtain such assumption and agreement prior to the effectiveness of any
such succession shall constitute a breach of this Agreement and the provisions
of Section 3 of this Agreement shall apply. As used in this Agreement, “Bank”
shall mean Bank, as defined previously and any successor to its respective
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

-14- 

 

 

 

(b)This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive’s
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or, if there is no such designee, to Executive’s
estate.

 

16.Arbitration. Bank and Executive recognize that in the event a dispute should
arise between them concerning the interpretation or implementation of this
Agreement, lengthy and expensive litigation will not afford a practical
resolution of the issues within a reasonable period of time. Consequently, each
party agrees that all disputes, disagreements and questions of interpretation
concerning this Agreement are to be submitted for resolution, in York,
Pennsylvania, to the American Arbitration Association (the “Association”) in
accordance with the Association’s National Rules for the Resolution of
Employment Disputes or other applicable rules then in effect (“Rules”). Bank or
Executive may initiate an arbitration proceeding at any time by giving notice to
the other in accordance with the Rules. Bank and Executive may, as a matter or
right, mutually agree on the appointment of a particular arbitrator from the
Association’s pool. The arbitrator shall not be bound by the rules of evidence
and procedure of the courts of the Commonwealth of Pennsylvania but shall be
bound by the substantive law applicable to this Agreement. The decision of the
arbitrator, absent fraud, duress, incompetence or gross and obvious error of
fact, shall be final and binding upon the parties and shall be enforceable in
courts of proper jurisdiction. Following written notice of a request for
arbitration, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein.

 

17.RABBI TRUST. The Corporation is establishing contemporaneously herewith a
rabbi trust (the “Trust”), to which it is contributing an initial corpus of
$100. In the event of a Change of Control as defined herein, the Corporation
shall, in accordance with the terms of the Trust, contribute thereto the amount
described in Section 6 thereof. Thereafter, amounts payable hereunder shall be
paid first from the assets of such Trust and the income thereon. To the extent
that the assets of the Trust and the income thereon are insufficient, the
Corporation, the Bank or any successor of the Corporation or Bank shall pay
Executive the amount due hereunder.

 

18.Clawback. Executive acknowledges that the Executive is subject to any
Clawback Policy that may be adopted by the Corporation’s Board. Absent any
formal Clawback Policy, the Executive agrees that the Executive shall be
required to forfeit and pay back to the Corporation any bonus or other incentive
compensation paid to the Executive if: (a) a court makes a final determination
that the Executive directly or indirectly engaged in fraud or misconduct that
caused or partially caused the need for a material financial restatement by the
Corporation or (b) the independent members of the Corporation’s Board determine
that the Executive has committed a material violation of the Corporation’s Code
of Conduct.

 

-15- 

 

 

 

19.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

20.Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles.

 

21.Headings. The section headings of this Agreement are for convenience only and
shall not control or affect the meaning or construction or limit the scope or
intent of any of the provisions of this Agreement.

 

22.Continuation of Certain Provisions. Any termination of Executive’s employment
under this Agreement or of the Agreement will not affect the benefit, trade
secret and non-competition provisions and clawback provisions of paragraphs 4, 8
and 18, which will survive any such termination and remain in full force and
effect in accordance with their respective terms.

 

23.Section 409A of the Code. This Agreement shall be interpreted to avoid any
penalty sanctions under section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions shall not
be imposed. The Executive shall be solely responsible for any tax imposed under
section 409A of the Code and in no event shall the Corporation have any
liability with respect to any tax, interest or other penalty imposed under
section 409A of the Code. For purposes of section 409A of the Code, all payments
to be made upon a termination of employment under this Agreement may only be
made upon the Executive’s “separation from service” (within the meaning of such
term under section 409A of the Code). In no event shall the Executive, directly
or indirectly, designate the calendar year of payment, except as permitted under
section 409A of the Code. All reimbursements and in kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that: (i)
any reimbursement shall be for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement, or in kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense shall be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.

 

-16- 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:   CODORUS VALLEY BANCORP, INC.             By:   Secretary     Chairman,
President & CEO

 

 

ATTEST:   PEOPLESBANK, A Codorus Valley Company             By:   Secretary    
Chairman, President & CEO

 

 

WITNESS:                 By:         A. Dwight Utz

 

 

 

 

 

-17- 



